

116 HR 1402 IH: Scientific Flood Mapping Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1402IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Crawford introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo transfer functions related to the preparation of flood maps from the Administrator of the
			 Federal Emergency Management Agency to the Director of the United States
			 Geological Survey, and for other purposes.
	
 1.Short titleThis Act may be cited as the Scientific Flood Mapping Act. 2.Transfer of functions related to preparation of flood maps (a)Transfer planNot later than 6 months after the date of the enactment of this Act the Administrator of the Federal Emergency Management Agency and the Director of the United States Geological Survey shall—
 (1)jointly prepare a report describing the process by which the Administrator of the Federal Emer­gen­cy Management Agency shall transfer to the Director of the United States Geological Survey of the Department of the Interior all functions related to the preparation of flood maps as required under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) that the Administrator of the Federal Emergency Management Agency was responsible for performing on date of the enactment of this Act; and
 (2)submit such report to Congress. (b)Transfer of functionsNot later than 18 months after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall transfer to the Director of the United States Geological Survey of the Department of the Interior the functions described in subsection (a).
			(c)Personnel
 (1)In generalSubject to paragraph (2), the personnel employed in connection with the offices and functions of the Federal Emergency Management Agency that are transferred under this Act shall be transferred to the United States Geological Survey.
 (2)TransitionThe Administrator of the Federal Emergency Management Agency is authorized to use the services of such personnel employed in connection with the offices and functions of the Federal Emergency Management Agency that are transferred under this Act for such period of time as may reasonably be needed to facilitate the orderly transfer of such functions.
 (3)EffectAny full-time or part-time personnel employed in permanent positions shall not be separated or reduced in grade or compensation because of the transfer under this Act during the 1-year period beginning on the date of the enactment of this Act.
 (d)Property and recordsThe contracts, liabilities, records, property, and other assets and interests of, or made available in connection with, the functions transferred under this Act shall be transferred to the United States Geological Survey for appropriate allocation.
			3.Conforming amendments
 (a)Technical mapping advisory councilSection 100215 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a) is amended by striking Administrator each place it appears, except for subsection (b) of such section, and inserting Director of the United States Geological Survey.
 (b)National flood mapping programSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended by striking Administrator each place it appears, except for subsection (f) of such section, and inserting Director of the United States Geological Survey.
 (c)CoordinationSection 100220 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101c) is amended—
 (1)by striking Administrator each place it appears and inserting Director of the United States Geological Survey; and (2)in the heading for subsection (b), by striking Administrator and inserting United States Geological Survey.
 (d)RemappingSection 100229 of the Biggert-Waters Flood Insurance Reform Act of 2012 (126 Stat. 945) is amended by striking Administrator each place it appears and inserting Director of the United States Geological Survey, except for the second place such term appears in subsection (b)(4)(A) of such section and subsections (b)(4)(B) and (c)(2) of such section.
 (e)Identification of flood-Prone areasSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by striking Administrator each place it appears, except for subsection (d) of such section, and inserting Director of the United States Geological Survey. (f)AppealsSection 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended—
 (1)by striking Administrator each place it appears and inserting Director of the United States Geological Survey; and (2)in subsection (f), by striking Federal Emergency Management Agency and inserting United States Geological Survey.
 (g)Scientific resolution panelSection 1363A of the National Flood Insurance Act of 1968 (42 U.S.C. 4101–1) is amended— (1)by striking Administrator each place it appears and inserting Director of the United States Geological Survey;
 (2)by striking Federal Emergency Management Agency each place it appears, except for subsection (d), and inserting Director of the United States Geological Survey; and (3)in subsection (d)—
 (A)by striking , the Federal Emergency Management Agency shall ensure that for each such community that; (B)in paragraph (1), by inserting the Director of the United States Geological Survey shall ensure that for each such community that after the enumerator; and
 (C)in paragraph (2), by inserting the Federal Emergency Management Agency shall ensure that for each such community that. (h)Initial flood insurance rate mapsThe National Flood Insurance Act of 1968 is amended—
 (1)in section 1307(f) (42 U.S.C. 4014(f)), by inserting or the Director of the United States Geological Survey after published by the Administrator; and (2)in section 1312(b) (42 U.S.C. 4019(b)), by inserting or the Director of the United States Geological Survey after published by the Administrator both places it appears.
 (i)Identification of special flood hazardsThe National Flood Insurance Act of 1968 is amended— (1)in paragraphs (1) and (2) of section 1364(a) (42 U.S.C. 4101a(a)(1) and (2)), by striking identified by the Administrator both places such term appears and inserting identified by the Director of the United States Geological Survey; and
 (2)in section 1365(a) (42 U.S.C. 4104b(a)), by striking identified by the Administrator and inserting identified by the Director of the United States Geological Survey. 4.Technical Mapping Advisory CouncilSection 100215 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a), as amended by the preceding provisions of this Act, is further amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by redesignating subparagraphs (A) through (E) as subparagraphs (B) through (F), respectively; (ii)by inserting before subparagraph (B), as so redesignated by clause (i) of this subparagraph, the following new subparagraph:
						
 (A)the Director of the United States Geological Survey;; and (iii)in subparagraph (F), as so redesignated by clause (i) of this subparagraph—
 (I)in the matter preceding clause (i), by striking 16 and inserting 17; (II)in clause (xiii), by striking and at the end;
 (III)in clause (xiv), by striking the period at the end and inserting ; and; and (IV)by adding at the end the following new clause:
							
 (xv)a member of a recognized professional real estate brokerage association.; and (B)in paragraph h(2), by striking paragraph (1)(E) and inserting paragraph (1)(F); and
 (2)by amending subsection (e) to read as follows:  (e)ChairpersonThe Chairperson of the Council shall be the Director of the United States Geological Survey..
 5.Federal policy feeThe National Flood Insurance Act of 1968 is amended— (1)in section 1307(a) (42 U.S.C. 4014(a))—
 (A)in paragraph (1)(B)(iii)— (i)by striking (including the costs of mapping activities under section 1360); and
 (ii)by striking which shall be recovered by a fee charged to policyholders and such fee shall not be subject to any agents’ commissions, company expense allowances, or State or local premium taxes and inserting but not including the costs of mapping activities under section 1360; and
 (B)in paragraph (2), in the matter preceding subparagraph (A)— (i)by striking that shall not be not subject to any agents’ commission, company expenses allowances, or State or local premium taxes;
 (ii)by striking (including and inserting but not including; and (iii)by striking the closing parentheses; and
 (2)in section 1360 (42 U.S.C. 4101), by adding at the end the following new subsection:  (k)Mapping fee (1)In generalTo the extent provided in advance in an appropriation Act, the Administrator, in consultation with the Director of the United States Geological Survey, shall charge policy holders a fee for the purpose of recovering the cost of mapping activities under this section.
 (2)ConsultationAs part of the consultation under paragraph (1), the Director of the United States Geological Survey shall determine the amount of such fee.
 (3)Other considerationsThe fee under this subsection shall not be subject to any agent’s commissions, company expense allowances, or State or local premium taxes.
 (4)Transfer of fundsThe Administrator shall deposit the fees collected pursuant to paragraph (1) into a separate account in the Treasury to be called the Flood Insurance Risk Mapping Fund, which shall be available to the Director of the United States Geological Survey for mapping activities under this section without further appropriation..
			